National Penn Bancshares, Inc.Merger and Acquisition Experience Bank Director Magazine “Acquire or Be Acquired” Conference January 27, 2008 Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended Subject Company: KNBT Bancorp, Inc. Commission File No.: 333-146617 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. (National Penn),KNBT Bancorp, Inc. (KNBT), and the combined operations of National Penn and KNBT after the merger, that isintended to be covered by the safe harbor for forward-looking statements provided by the Private SecuritiesLitigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. Thesestatements can be identified by the use of forward-looking terminology such as "believe," "expect," "may," "will,“"should,'' "project," "plan,'' "seek,“ ”continue,"intend,'' or "anticipate'' or the negative thereof or comparableterminology, and include discussions of strategy, financial projections and estimates and their underlyingassumptions, statements regarding plans, objectives, expectations or consequences of the transactions, andstatements about the future performance, operations, products and services of the companies and theirsubsidiaries. National Penn and KNBT caution readers not to place undue reliance on these statements. National Penn’s and KNBT’s businesses and operations, as well as their combined business and operationsfollowing the merger, are and will be subject to a variety of risks, uncertainties and other factors. Consequently,their actual results and experience may materially differ from those contained in any forward-looking statements.Such risks, uncertainties and other factors that could cause actual results and experience to differ from thoseprojected include, but are not limited to, the following: ineffectiveness of their business strategy due to changes incurrent or future market conditions; the effects of competition, and of changes in laws and regulations oncompetition, including industry consolidation and development of competing financial products and services;interest rate movements; inability to achieve merger-related synergies; difficulties in integrating distinct businessoperations, including information technology difficulties; disruption from the transaction making it more difficult tomaintain relationships with customers and employees, and challenges in establishing and maintaining operationsin new markets; volatilities in the securities markets; and deteriorating economic conditions. The foregoing review of important factors should be read in conjunction with the other cautionary statements andrisk factors included in National Penn’s and KNBT’s annual, quarterly and current reports and other filings withthe SEC.See the slides entitled “Additional Information About The National Penn/KNBT Transaction” included inthis presentation.Neither National Penn nor KNBT makes any commitment to publicly release any revision orupdateto any forward-looking statements to reflect events or circumstances occurring after the date any forward-looking statementis made or to reflect the occurrence of unanticipated events. Additional Information about the National Penn/KNBT Transaction National Penn has filed a registration statement on Form S-4 in connection with the KNBTtransaction, and National Penn and KNBT have mailed a joint proxy statement/prospectusto their respective shareholders in connection with the transaction. Shareholders andinvestors are urged to read the joint proxy statement/prospectus because itcontains important information about National Penn, KNBT and the transaction. Youmay obtain a free copy of the joint proxy statement/prospectus as well as other filingscontaining information about National Penn and KNBT, at the SEC's web site atwww.sec.gov. A free copy of the joint proxy statement/prospectus, and the filings with theSEC that will be incorporated by reference in the joint proxy statement/prospectus, mayalso be obtained from National Penn or KNBT, by directing the request to either of thefollowing persons: Ms. Sandra L. Spayd Mr. Eugene Sobol Corporate Secretary SEVP and Chief Financial Officer National Penn Bancshares, Inc. KNBT Bancorp, Inc. Philadelphia and Reading Avenues 90 Highland Avenue Boyertown, PA 19512 Bethlehem, PA 18017 (610) 369-6202 (610) 807-5888 National Penn’s Company ProfileDecember 31, 2007 Asset Size:$5.8 Billion Primary Market Area:Southeastern, PA Number of Offices:82 Nasdaq Symbol:NPBC National Penn’s Company ProfilePro-forma, including CBT and KNBT Asset Size:$8.9 Billion Trust AUM or Administration:$8.1 Billion Primary Market Area:Southeastern, PA Number of Offices:138 Source: SNL Financial. Results shown pro-forma forthe impact of NPBC’s announcedacquisitions of KNBT Bancorp, Inc. and Christiana Bank & Trust Co. National Penn’s FutureA Stronger Presence in Pennsylvania 5-Year Total Asset CAGR: 15.29% (in thousands) National Penn’sBalanced Growth StrategyPercent Organic Growth National Penn’sAcquisition Goals 1. Enhance EPS 2.
